Per Curiam.
The sole issue raised in this appeal is whether the trial court’s finding of facts is sufficient to support the conclusion that the police were justified in making a warrantless arrest because of the existence of exigent circumstances was clearly erroneous. See State v. Reagan, 209 Conn. 1, 8, 546 A.2d 839 (1988).
One of the tests to be applied in making a determination of whether exigent circumstances exist for the making of an arrest without a warrant is whether a reasonable, well trained police officer would believe that if an immediate arrest is not made, the accused might endanger the safety or property of others. State v. Scott, 27 Conn. App. 403, 409, 606 A.2d 720, cert. denied, 222 Conn. 911, 608 A.2d 1184 (1992).
Our careful examination of the record, briefs and transcripts leads us to conclude that the trial court’s finding of facts is sufficient to conclude that exigent circumstances existed to justify the warrantless arrest of the defendant was not clearly erroneous.
The judgment is affirmed.